Stuart M. Pearis, Esq. Town Attorney, Maine
You have asked whether a State parole officer may be appointed to a vacancy in the office of one of the town justices.
The Uniform Justice Court Act provides in section 105 (c):
  "No town or village justice selected for a term of office commencing on or after July first, nineteen hundred seventy-five, shall engage in or accept any employment as a `peace officer' or a `police officer', as those terms are defined in the criminal procedure law."
A parole officer is a peace officer (Criminal Procedure Law, § 2.10
[23]). Therefore, a parole officer may not be appointed a town justice and retain his position as a parole officer.